NPAS® Weel? Cv 62990-KMw Document 1-3 Entered on FLSD Docket 12/05/2019 Page 1 of 2
3 .

P.O. BOX 99400

MME LOUISVILLE, KY 40269

Services
Provided by:

 

plantation
General Hospital

 

 

 

 

 

 

 

 

 

400562-828321121-FB Patient Name: Hubert Wade

Re Account Number: 72495279
Service Date(s): 04/23/2018 - 04/25/2018
Statement Date: 12/08/2018
Placement Date: 10/10/2018

° Contact Us

° HUBERT WADE NPAS, inc.

o 3492 NW 38TH AVE Toll Free 1-800-223-9899 Espanol: 1-800-681-9692

a LAUDERDALE LAKES, FL 33309-5334 MON-FRI 8AM-9PM SAT 9AM-1PM ET

Piease be prepared to provide the patient/responsible party full name, date

Aral ee of birth and mailing address. All calls may be recorded.

ATTENTION REQUIRED

Total Payments Current Balance Payment Due By Amount You Owe
$14,935.70 $ 200.00 12/18/48 ; $ 200.00

You are obligated to pay for the services provided and we strongly urge you to take advantage of this FINAL opportunity
to settle your balance. If payment in full is not received, your account may be referred to a debt collector without further
notice. If you are unable to pay this account in full, please contact us at 1-800-223-9899 to discuss resolving your
account balance. If you have already sent payment in full or contacted us to resolve the balance, thank you.

Payment Options

PAY ONLINE at your provider's website:
www.piantationgeneral.com/billpay

PAY BY PHONE at no additional cost through our automated system
during or after normal business hours. Toll Free 1-800-223-9899.

MAIL PAYMENT: make payment out to the provider below and send
with the attached coupon to the payment address specified below.

 

 

 

 

 

 

 

 

wos EASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION*****

Please Detach and Return This Portion With Your Payment
Cc \f your address changed, check this box and Statement Date 12/08/201 8

complete form on back.

 

HUBERT WADE
3492 NW 38TH AVE

Account Number

72495279

 

Payment Due Date

12/18/18

 

Balance Due

$ 200.00

LAUDERDALE LAKES, FL 33309-5334

 

 

 

Payment Amount Enclosed

 

 

Please do not send cash. If paying by check or money order, please
indicate account number and make payable to:
PLANTATION GENERAL HOSPITAL.

 

 

 

 

 

 

 

 

PLEASE DETACH THIS COUPON AND RETURN WITH Credit Card Authorization (please check one)
PAYMENT TO ADDRESS BELOW: poems
, O fa} oO O aoe
PLANTATION GENERAL HOSPITAL Grech Card Number exp, Date
P.O. BOX 740743 | LITE TTT ttt tl [|
CINCINNATI, OH 45274-0743 ;
cal fge ted fet pent] tg Eg faffegagg ent degsel fra ffefgg elf face Gardmember's Signature Amount

 

 

 

WADE HUBERT Q000724952790005b000000e00007

 
2D zo zo

#D

Case 0:19-cv-62990-KMW Document 1-3 Entered on FLSD Docket 12/05/2019 Page 2 of 2

THANK YOU FOR CHOOSING PLANTATION GENERAL HOSPITAL AS YOUR HEALTHCARE PROVIDER,
FREQUENTLY ASKED QUESTIONS

Who is NPAS, Inc.?
NPAS, Inc. is a company that is managing your account for the
healthcare provider.

Is an itemized bill available?
A detailed itemization of this statement is available upon request by
calling 1-800-223-9899.

Why am I receiving separate bills for physician services?
Many physicians are not employed by the medical facility and will bill
you separately.

| received a bill from a doctor whom | did not see. Why?

The provider where you received treatment sends laboratory tests
and x-rays to physicians to review. You will receive a separate bill
from these physicians for their services,

Q:
A:

How much do I really owe?

Your responsibility is the “Amount You Owe" located on the front of
the statement. This balance will reflect any co-payments, deductibles,
co-insurance or non-covered services your insurance indicates are
your responsibility.

Q: What should | do if! think my insurance company should have

2D

paid more?

Please review your Explanation of Benefits (EOB) or contact your
insurance company with any questions. If your insurance indicates a
rebili is required, please contact our office at the phone number on
the other side.

What if my insurance doesn’t pay timely?

It is your responsibility to ensure that your insurance company pays
in a timely manner. Payment is expected within thirty days of
submitting a claim. Please respond timely to any inquiries from your
insurance company or contact them regarding delays.

 

 

Address/Phone Change

If your address or phone number has changed, please provide the corrected information below and return this portion of the letter
to the return address located in the upper left corner on the front of this letter.

 

 

 

Responsible Party Name: Hubert Wade Account Number: 72495279
Address: Apt:
City: State: Zip:

 

 

Home Phone Number:

Cell Phone Number’:

 

 

Work Phone Number:

*By giving your cell phone number above, you are giving

 

Responsible Party Signature:

permission to be contacted on that cell number via an
automatic dialing system or prerecorded voice.

 

 

HCA113 1176385 599875254

 

 
